DETAILED ACTION
Claims 12 – 16, 18 – 22, 24- 27, and 29 of U.S. Application No. 16327748 filed on 02/22/2019 are presented for examination. Claims 1 – 12, 17, 23, 28, and 29 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 – 16, 18 – 22, 24- 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 12-24 were rejected in the non-final office action of 03/31/2021 under 112(b) because independent claims 12, and 18 recited the relative term “comparatively”. Claims 12, and 18 were amended in 06/30/2021 to remove the relative term, therefore, the 112(b) rejection to claims 12-24 is overcome.
Claims 12-15, 17-21, 23-25, and 28 were rejected in the non-final office action of 03/31/2021 under 102(a)(1) for being anticipated by Whiddon (US 20070076503). The Applicant amended independent claims 12, 18, and 25 to include limitations regarding the framework/lattice/microscale structure comprising webs extending in circumferential, radial and axial directions with nodes arranged at the intersection points that join the webs together, thereby providing support for the conductor material within the short circuit ring and stabilization for the entire framework/lattice/microscale structure at high rotational speeds (see applicant arguments of 6/30/21, page 7, paragraphs 2-4).

Regarding claim 12: the limitations “…, a framework structure or lattice structure or microscale structure (the word microscale is interpreted by the Examiner as small scale as in the range of example, a micrometer) provided between outer and inner diameters of the reinforcement and end faces of the short-circuit rings and comprising webs extending, in radial circumferential and axial directions which are joined together at nodes arranged at intersection points of the webs” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 13-16 are allowable for depending on claim 12.
Regarding claim 18: the limitations “…, a framework structure or lattice structure or microscale structure provided between outer and inner diameters of the reinforcement and end faces of the short-circuit rings and comprising webs extending in radial, circumferential, and axial directions which are joined together at nodes arranged at intersection points of the webs” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 19-22, 24 are allowable for depending on claim 18.
Regarding claim 25: the limitations “…, providing a framework structure or lattice structure or microscale structure between outer and inner diameters of the 
Claims 26-27, and 29 are allowable for depending on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832